UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4394



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES DAVID LOCKHART,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:05-cr-00239)


Submitted:   December 29, 2006            Decided:   January 26, 2007


Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norman Butler, Charlotte, North Carolina, for Appellant. Gretchen
C. F. Shappert, United States Attorney, Thomas Cullen, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James David Lockhart pled guilty without a plea agreement

to one count of possession of a firearm by a felon in violation of

18 U.S.C. § 922(g)(1) (2000) and was sentenced to eighty-four

months in prison.       On appeal, Lockhart contends the district court

erred in calculating his guidelines range because the range was

based     only     on   information     contained   in    his   presentence

investigation report (“PSR”).         According to Lockhart, because the

guidelines range was improperly calculated, his sentence exceeded

the maximum sentence authorized by his guilty plea in violation of

United States v. Booker, 543 U.S. 220 (2005).            We affirm.

             Lockhart’s claim that the enhancements to his offense

level may not be based upon information submitted in the PSR is

meritless.       A district court may exercise discretion “to select a

specific sentence within a defined range,” and Lockhart “has no

right to a jury determination of the facts that the judge deems

relevant.”       Booker, 543 U.S. at 233; see also United States v.

Green, 436 F.3d 449, 455 (4th Cir.) (holding that a district court

“must make factual findings as appropriate or necessary to carry

out its sentencing function”), cert. denied, 126 S. Ct. 2309

(2006).    Accordingly, we find the district court’s calculation of

the guidelines range was appropriately based upon information

reported in Lockhart’s PSR.




                                      - 2 -
           We also find the district court did not err when it

considered the guidelines range calculated in the PSR accurate.

While Lockhart is correct that his sentencing hearings for crimes

for which he was arrested on March 10 and May 7, 1999, were

consolidated, the sentences were for offenses that took place on

different occasions and that were separated by an intervening

arrest.       Accordingly,   the     sentences    are     not    “related”   for

sentencing    purposes.      See    U.S.     Sentencing    Guidelines    Manual

§ 4A1.2, comment. (n.3).     We therefore conclude the district court

properly assigned Lockhart to criminal history category V.

           We also find the district court did not consider the

guidelines range mandatory. After Booker, a sentencing court is no

longer bound by the range prescribed by the sentencing guidelines.

See United States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).               In

a   post-Booker   sentencing,      district    courts     must   calculate   the

appropriate guideline range, consider the range in conjunction with

other relevant factors under the guidelines and § 3553(a), and

impose a sentence.        Green, 436 F.3d at 455-56.               However, “a

district court need not explicitly discuss every [18 U.S.C.]

§ 3553(a) factor on the record.”           United States v. Eura, 440 F.3d

625, 632 (4th Cir. 2006), petition for cert. filed, ___ U.S.L.W.

___ (U.S. June 20, 2006) (No. 05-11659). A sentence imposed within

the   properly    calculated       guidelines     range     is    presumptively

reasonable.    Green, 436 F.3d at 457.


                                     - 3 -
            At sentencing, the district court clearly recognized that

the guidelines were advisory rather than mandatory.                 The court

further    recognized    its   duty   to   fully   consider   the   §   3553(a)

factors.    After hearing argument from Lockhart’s counsel and the

Government regarding the guidelines range and § 3553(a) factors,

the district court concluded the guidelines range was reasonable

under the circumstances and considering the need to protect the

“public from further crimes of the defendant and to provide the

defendant with the opportunity for needed vocational training,”

sentenced Lockhart at the low end of the guidelines range.                   We

conclude Lockhart’s sentence is reasonable because a sentence

imposed “within the properly calculated Guidelines range . . . is

presumptively reasonable,” and there is no evidence to rebut the

presumption in this case.       Green, 436 F.3d at 457.

            We therefore affirm Lockhart’s conviction and sentence.

We   dispense   with    oral   argument    because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                      - 4 -